Title: To Thomas Jefferson from Edmund Randolph, 9 October 1781
From: Randolph, Edmund
To: Jefferson, Thomas


        
          Dear Sir
          Philadelphia Octr. 9. 1781.
        
        I was much distressed on the receipt of your late favor by Mrs. Randolph, to find your irrevocable purpose of sequestering yourself from public life. If you can justify this resolution to yourself, I am confident, that you cannot to the world. There remains now no alternative, but either to consign southern interests wholly to the management of our present ministers, or to interdict them from the exercise of all discretionary power.
        My distance from Colle prevents me from attending to George Hay so minutely, as my knowledge of his genius and application inclines me to do. I must request you, as a friend to rising abilities, to give him a hint of such books, as my little stock will afford, and are suited to his progress. I am certain that an apology for consigning this trouble to you is unnecessary.
        Mr. Adams has been harrassing the pensionary of Holland with overtures of a treaty of commerce. He seems to have committed the dignity of America by his importunities, and being so often repudiated. This he has done against the opinion and advice of Count de Vergennes. Our country does not rest, I hope, upon the prospect of a loan from Holland, or of any new pecuni[ary] aid from France. France has embarrassed herself by her advances for America, and forewarned us to rely on ourselves alone for fresh supplies of Money. I must intreat you to add one other object to your journey to the assembly—enforce the necessity of a state of our accounts against the continent being forwarded to us, and of establishing sufficient funds to enable congress to carry on the war with effect.
        Capt. Gillon, who took on board of his ship in France about  10,000 £ Ster: worth of clothing and was supposed to be lost, is arrived at Falmouth in Casco bay.
        Mrs. Randolph would tire me with a narrative of Mrs. Jefferson’s and your attention to her since my absence, did I not take pleasure in professing myself to be at all times Yr. friend & Servt.,
        
          Edm: Randolph
        
      